           Case 1:20-cr-00579-RA Document 17 Filed 02/12/21 Page 1 of 1
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 2/12/2021


 UNITED STATES OF AMERICA,
                                                                  No. 20-CR-579 (RA)
                                  v.
                                                                        ORDER
                Sawtanter Dhaliwal,

                           Defendant.


RONNIE ABRAMS, United States District Judge:

         The CourtCall conference is scheduled for Tuesday February 16, 2021 at 11:00

a.m. Members of the public and the press can use the following dial-in information:

         Dial-In Number: 855-268-7844

         Access Code: 67812309#

         PIN: 9921299#

SO ORDERED.

Dated:     February 12, 2021
           New York, New York

                                                Ronnie Abrams
                                                United States District Judge
